DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (U.S. Patent Publication No. 2015/0062851).
Regarding claim 1, in Figure 1B, Shimizu discloses a wiring substrate comprising: a wiring layer (62); an insulating layer (53) that is laminated on the wiring layer; an opening portion (VH6) that passes through the insulating layer to the wiring layer; and an electric conductor film (65) that is formed at the opening portion of the insulating layer, wherein a surface of the insulating layer includes a smoothed portion (the top surface of layer 53 is smooth, not roughened) that is not covered by the electric conductor film, and a roughened portion (inner surface of VH6, paragraph [0120]) that includes an inner wall surface of the opening portion covered by the electric conductor film and that have surface roughness that is greater than surface roughness of the smoothed portion (the top surface of layer 53 is smooth, not roughened, and the inner surface of VH6 is roughened). 
Regarding claim 2, Shimizu discloses wherein the electric conductor film includes a first electric conductor film that covers the inner wall surface of the opening portion and a surface of the wiring layer that is exposed from the opening portion, and a second electric conductor (75) film that is laminated on the first electric conductor film (Figure 1B).
Regarding claim 3, Shimizu discloses wherein a side surface of the first electric conductor film is located farther inward than a side surface of the second electric conductor film (Figure 1B). 
Regarding claim 4, Shimizu discloses wherein the roughened portion has surface roughness that is 1.5 to 50 times larger than surface roughness of the smoothed portion (Figure 1B).
Regarding claim 5, Shimizu discloses wherein the roughened portion is provided on the surface of the insulating layer around the opening portion and on the inner wall of the opening portion, and is covered by the electric conductor film (Figure 1B).
Regarding claim 6, Shimizu discloses wherein the electric conductor film is connected to the wiring layer and protrudes from the opening portion of the insulating layer to form a connection terminal (Figure 1B).
Regarding claim 7, Shimizu discloses wherein the electric conductor film forms a via that connects another wiring layer that is formed on the insulating layer to the wiring layer (Figure 1B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847